Citation Nr: 0310644	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracic and lumbar spines.

2.  Entitlement to a compensable rating for degenerative disc 
disease of the cervical spine.

3.  Entitlement to a compensable rating for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
December 1997.  According to his DD Form 214, he also had 
four months and five days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The record reflects that while the veteran was issued a 
statement of the case in February 1999 as to the issue of 
entitlement to a compensable rating for postoperative 
residuals of a degloving injury to the septum, on a VA Form 9 
received in April 1999 he limited his appeal to the issues 
listed on the title page of this action.

The Board notes that while the veteran requested a hearing 
before a traveling Veterans Law Judge on his VA Form 9 of 
April 1999, he cancelled his requested hearing by a statement 
received in July 2001.


REMAND

In March 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
not been completed to the Board's satisfaction, but have 
already resulted in the acquisition of the reports of April 
2003 VA examinations of the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived his right to have the additional evidence 
considered initially by the RO.  A remand of the case is 
therefore required to comply with DAV.

The Board additionally notes that the Federal Circuit in DAV 
also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  The record 
reflects that the RO in this case has not provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  A remand is therefore also required 
in order to ensure that the veteran receives the assistance 
to which he is entitled under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the implementing regulations found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001).

Turning to the claims for higher ratings for degenerative 
disc disease of the cervical, thoracic and lumbar spines, the 
Board notes that, effective September 23, 2002, VA revised 
the criteria for evaluating intervertebral disc syndrome.  
See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  

The record reflects that the RO has not had the opportunity 
to consider the veteran's claims under the new schedular 
criteria, and that he has not been afforded a VA examination 
which addresses the amended criteria.  

With respect to the veteran's left leg varicose vein 
disability, the record reflects that he was afforded a VA 
examination in April 2003 at the direction of the Board, at 
which time physical examination disclosed the presence of a 
3-inch varicosity which was not tender.  No inflammatory 
changes were present and the veteran exhibited adequate 
dorsalis pedis and posterior tibial pulses, without any other 
signs of venous or arterial abnormalities.  Unfortunately, 
the examiner did not provide all of the findings requested by 
the Board.  

The Board lastly notes that the veteran, in a July 2001 
statement, indicated that he was receiving treatment for the 
disabilities at issue from private physicians; he did not 
identify the referenced physicians.  In October 2002, the 
Board requested that he identify and authorize the Board to 
obtain records from any non-VA physician or facility in 
possession of records germane to his appeal; he did not 
respond to the Board's correspondence.  The Board points out 
that the Court has held that the duty to assist is not a one-
way street, and an appellant must do more than passively wait 
for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).

In light of the above, the Board concludes that further 
development is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After completing the above 
actions, the veteran should be 
afforded VA orthopedic and 
neurologic examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and severity of the veteran's 
degenerative disc disease of the 
cervical, thoracic and lumbar 
spines.  All indicated studies, 
including range of motion studies in 
degrees, should be performed, and 
all findings should be reported in 
detail.

Tests of joint motion against 
varying resistance should be 
performed.  The examiners should 
indicate whether the loss of motion 
of the dorsal spine and lumbar spine 
affects more than just the first 
lumbar vertebra and the last dorsal 
vertebra.  The examiners should 
specifically state whether there is 
"slight," "moderate," or 
"severe" limitation of motion of 
the cervical, dorsal and lumbar 
spines.   The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment 
should be identified, and the 
examiners should be requested to 
assess the effects of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  The overall 
functional loss should be equated to 
applicable rating criteria.  If this 
is not feasible, the physicians 
should so state.

The neurologic examiner should 
specifically indicate, with respect 
to the veteran's cervical, thoracic 
and lumbar degenerative disc 
disease, whether the veteran has 
intervertebral disc syndrome (IDS).  
If the veteran does have IDS, the 
neurologic examiner should indicate 
which of the following bests 
describes the disorder:

1)  postoperative, cured; 
2)  mild; 
3)  moderate, recurring 
attacks;
4)  severe, recurring 
attacks with intermittent 
relief; or 	
5)  pronounced with 
persistent symptoms 
consistent with sciatic 
neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or 
other neurological 
findings appropriate to 
the site of the disease 
disc, little intermittent 
relief.

The neurologic examiner should also, 
if it is determined that the veteran 
has IDS, indicate whether the 
veteran has experienced 
incapacitating episodes (i.e. 
periods of acute signs and symptoms 
due to IDS that require bed rest 
prescribed by a physician and 
treatment by a physician) of IDS 
over the past 12 months, and if so, 
identify the total duration of those 
episodes over the past 12 months.  
The neurological examiner should 
also identify the signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  The 
examiner should also set forth 
findings relative to neurologic 
impairment evident from the 
veteran's IDS.  Any 


abnormal sciatic, peroneal, 
popliteal or other nerve findings 
due to IDS should be described in 
detail and the degree of paralysis, 
neuritis or neuralgia should be set 
forth (i.e. mild, moderate, severe, 
complete).

The rationale for all opinions 
expressed should be provided.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiners.  
The reports are to reflect that a 
review of the claims file was made.  

5.  The RO should also schedule the 
veteran for a VA vascular 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's left lower extremity 
varicose veins.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  The examiner should 
specifically address whether the 
following are present or absent:

A.  Left leg varicose veins 
which are asymptomatic, 
palpable or visible;

B.  intermittent edema of the 
left lower extremity or aching 
and fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery;	



C.  persistent edema, 
incompletely relieved by 
elevation of the extremity;

D.  stasis pigmentation, 
eczema, subcutaneous 
induration, or persistent 
ulceration; 

E.  massive board-like edema 
with constant pain at rest;

F.  varicosities of superficial 
veins below the knee, with 
symptoms of pain or cramping on 
exertion;

G.  involvement of superficial 
veins above and below the knee, 
with varicosities of the long 
saphenous vein, ranging in size 
from 1 to 2 cm. in diameter, 
with symptoms of pain or 
cramping on exertion, but with 
no involvement of the deep 
circulation;

H.  involvement of superficial 
veins above and below the knee, 
with involvement of the long 
saphenous vein, ranging over 2 
cm. in diameter, marked 
distortion and sacculation, 
with edema and episodes of 
ulceration, but with no 
involvement of the deep 
circulation;



I.  secondary involvement of 
the deep circulation, as 
demonstrated by Trendelenburg's 
and Perthe's tests, with 
ulceration and pigmentation.

The rationale for all opinions 
expressed should be provided.  The 
claims folder, including a copy of 
this remand, must be made available 
to and reviewed by the examiner.  
The report is to reflect that a 
review of the claims file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  
In addressing the veteran's claim 
for a higher evaluation for 
cervical, thoracic, and lumbar spine 
disabilities, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to both old and new 
rating criteria for evaluating 
intervertebral disc 


syndrome, as well as the old and new 
rating criteria for evaluating 
varicose vein disabilities.  See 62 
Fed. Reg. 65,207 (Dec. 11, 1997).  
The RO should also consider whether 
the components of the veteran's 
degenerative disc disease of the 
thoracic and lumbar spines should be 
separately rated and determine 
whether the case should be referred 
to the Director of the Compensation 
and Pension Service for extra-
schedular consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating intervertebral 
disc syndrome and for evaluating varicose veins.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 62 Fed. Reg. 65,207 (Dec. 
11, 1997).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

